Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 3/19/2021 in which claims 1, 3, 4, 5, 6, 8, 9, 15-18 are pending, and claims 1, 3-6, and 17 are currently amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffies et al. (U.S. Patent 3,971,132), herein referred to as Griffies in view of Kohler (U.S. Patent  3170496) and Beveridge (U.S. Patent 4,771,542)
In regards to claim 17, Griffies discloses a reciprocating tool (e.g. bayonet saw), comprising a motor (motor 24) including a motor shaft (e.g. armature shaft 30); 
a reciprocating conversion mechanism (e.g. gears 118/120) connected to the motor shaft and configured to convert rotation of the motor shaft (30) to reciprocation motion (of the blade 26); 

A slider guide (bearings 194) supporting the slider in a reciprocal manner and in contact with the slider and a housing (compartment 214/ recessed region 197/ slot 208) accommodating the slider guide (194), and including a lubricant reservoirs (compartment 214) to store a lubricant (oil soaked felt 216), wherein the slider guide (194) includes a bearing (194).  Griffes does not disclose that the bearing is an oilless bearing formed from sintered material and configured to allow passage of at least part of the lubricant through pores of the oilless bearing.  Attention is directed to both the Kohler and Beveridge references. Kohler also discloses a reciprocating saw with a shaft 13 that reciprocally drives a blade 14. Kohler discloses that the shaft is also supported for reciprocation via a bearing block 20.  Kohler discloses that “the bearing block 20, are formed from an oil-impregnated porous material, such as a bronze-iron composition that is sintered from a powder.” Kohler therefore discloses that bearings for guiding the reciprocating slider are known to be formed of a porous oilless bearing from a sintered metal.  Attention is also directed to the Beveridge reciprocating power tool.  Beveridge discloses a reciprocating shaft 44 that is mounted in cylindrical bearings 45 and that is used to drive a cutting tool that is mounted via a clamp 48 at the one end of the shaft.  Beveridge discloses that the cylindrical bearings 45 are sintered bearings (col. 4, lines 7-9).  Beveridge therefore established that it is known to also form cylindrical bearings from a sintered material.   As Griffes discloses that it is desirable to supply a lubricant to the blade holder as it is reciprocated, and as shown by shown by Kohler to be known to 
In regards to claim 18, the modified device of Griffies discloses wherein the lubricant reservoir (compartment 214) is a space defined in the housing (compartment 214/ recessed region 197/ slot 208).


Allowable Subject Matter
Claims 1, 3-5, 8, 15, 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a porous oilless sintered bearing that is press-fit onto a slider guide case that supports the slider in a reciprocal manner such that the slider is suitably received in the slider guide in combination with the features of the reciprocating tool. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA M LEE/Primary Examiner, Art Unit 3724